Gordon McCloud, J.
¶32 (concurring) — I agree with the majority that under article I, section 7 of the Washington State Constitution, an informant’s tip must bear sufficient indicia of reliability under the totality of the circumstances to support a stop. Majority at 618. I also agree with the majority that the single, uncorroborated, essentially unidentified informant’s tip about the female in this case lacked reliability under this “totality of the circumstances” test. Majority at 622-23.
¶33 But I disagree with the majority’s description of our “totality of the circumstances” test. The majority here relies in part on Navarette v. California, _U.S. _, 134 S. Ct. 1683, 188 L. Ed. 2d 680 (2014) to describe that test. Majority at 621. But in that 5-4 decision, the majority — applying the Fourth Amendment to the United States Constitution— gave the “totality of the circumstances” test a very broad reading. Id. The Washington State Constitution and Washington cases, however, compel a different conclusion. I believe that we should clarify that article I, section 7 compels us to adopt a standard as protective as the one that the Navarette dissent adopted. Navarette, 134 S. Ct. at 1692-97 (Scalia, J., dissenting).
¶34 I also disagree with the majority’s assertion that a court applying the “totality of circumstances” test can consider only the crimes that the arresting officer subjec*626tively suspected. The reason, is that whether there is reasonable suspicion to stop a suspect is an objective inquiry, not a subjective one. The majority’s erroneous adoption of a subjective test ties the court’s hands.
¶35 Applying the proper “totality of circumstances” test, though, with a proper objective assessment of facts, I agree that the stop of the female in the car here was unconstitutional. I therefore concur.
I. The Navarette Dissent Is More Consistent with Washington Law than the Navarette Majority
¶36 The majority in the instant case cites to the Nava-rette majority as supplying the proper “totality of the circumstances” standard under Washington constitutional law. Majority at 621 (“The United States Supreme Court has applied a similar ‘totality of the circumstances’ approach.”). Navarette, however, did not consider the fact that article I, section 7 and Washington case law are more protective of individual rights than the Fourth Amendment. State v. Athan, 160 Wn.2d 354, 399, 158 P.3d 27 (2007) (Fairhurst, J., dissenting) (citing State v. Jackson, 150 Wn.2d 251, 259, 76 P.3d 217 (2003)). In Navarette, the Supreme Court held that based on the totality of the circumstances, an anonymous 911 caller’s tip gave police reasonable suspicion to support a Terry6 stop of a vehicle. Navarette, 134 S. Ct. at 1688. The 911 caller there asserted that a truck had run her off the road and gave a description of the truck and its license plate. Id. at 1686-87. Officers then stopped a truck matching the description. Id. at 1687. But that single caller did not identify herself, and there was no corroboration. Critically, after following the truck for several miles based on the tip, the officers saw nothing improper about the driver or the truck.
¶37 Nevertheless, the Navarette majority held that the call was sufficiently reliable to support a stop under the *627totality of the circumstances for three reasons: (1) the caller was an eyewitness, (2) the “timeline of events” indicated that the call was a contemporaneous report, which evidence law deems relatively credible, and (3) the call was made on the 911 system that discourages false reports by recording callers’ voices and geographic locations. Id. at 1688-89. The Court stopped short of holding that 911 calls are per se reliable. Id. at 1690. But it held that a “caller’s use of the 911 emergency system” is relevant to reliability — and hence to the reasonable suspicion analysis — because “a reasonable officer could conclude that a false tipster would think twice before using such a system.” Id. at 1689-90.
¶38 Notably, the Navarette Court was careful to limit its holding on the 911 call to ongoing crimes. Id. at 1690 n.2 (“Because we conclude that the 911 call created reasonable suspicion of an ongoing crime, we need not address under what circumstances a stop is justified by the need to investigate completed criminal activity.”).
¶39 The Navarette dissent adopted a different approach.7 The dissent applied a “totality of the circumstances” test but described it as requiring more assurances of veracity and reliability than those provided by a single, uncorroborated 911 call. Regarding the caller’s veracity, the dissent explained that the purported safeguards in the 911 system did not assist the police in obtaining any identifying information about the caller, who remained anonymous, or about the caller’s geographical location. Id. at 1692, 1694. The dissent would have declined to find reliability based almost exclusively on the caller’s use of the 911 system absent any corroborating calls or observations.
¶40 This was not just a different view of the facts. The Navarette dissent’s description of the “totality of the circumstances” test is far more protective of the right to be free of *628warrantless seizures and is also more consistent with our court’s decisions than the Navarette majority’s description of that test. For example, in State v. Sieler, we held that a named but otherwise unknown citizen informant is not presumed to be reliable and a report from such an informant may not independently justify a warrantless investigative stop. 95 Wn.2d 43, 48, 621 P.2d 1272 (1980) (“The reliability of an anonymous telephone informant is not significantly different from the reliability of a named but unknown telephone informant. Such an informant could easily fabricate an alias, and thereby remain, like an anonymous informant, unidentifiable.”). Similarly, in State v. Cardenas-Muratalla, a 911 caller reported that a man had a gun in a high crime area of downtown Seattle and the man had shown the caller the gun but had not threatened the caller. 179 Wn. App. 307, 310, 319 P.3d 811 (2014). The Court of Appeals in Cardenas-Muratalla held that “neither the informant nor the informant’s tip was reliable. The officers knew nothing about the 911 caller. The caller did not give his name, and the 911 operator was unable to reach the caller on a call-back. Further, the tip was not the report of any criminal activity.”8 Id. at 316-17; see also State v. Lesnick, 84 Wn.2d 940, 944, 530 P.2d 243 (1975) (“ Tt is difficult to conceive of a tip more “completely lacking in indicia of reliability” than one provided by a completely anonymous and unidentifiable informer, containing no more than a conclusory assertion that a certain individual is engaged in criminal activity. While the police may have a duty to investigate tips which sound reasonable, absent circumstances suggesting the informant’s reliability, or some corroborative observation which suggests either the presence of criminal activity or that the informer’s information was obtained in a reliable fashion, a forcible stop based *629solely upon such information is not permissible.’ ” (quoting State v. Lesnick, 10 Wn. App. 281, 285, 518 P.2d 199 (1973))).
¶41 The Navarette dissent is also consistent with Washington law in stating that “generally available knowledge in no way makes it plausible that the tipster saw the car run someone off the road.” Navarette, 134 S. Ct. at 1693. In Washington, confirming a subject’s description, location, or other innocuous facts generally does not satisfy our corroboration requirement. Sieler, 95 Wn.2d at 49-50 (“police observation of a vehicle which substantially conforms to the description given by an unknown informant does not constitute sufficient corroboration to indicate that the informant obtained his information in a reliable fashion”); Lesnick, 84 Wn.2d at 943 (the fact that an informant described the defendant’s vehicle accurately is not sufficient corroboration for a stop); Campbell v. Dep’t of Licensing, 31 Wn. App. 833, 834-35, 644 P.2d 1219 (1982) (anonymous motorist’s tip that a drunk driver was travelling in the opposite direction and description of the car did not justify investigative stop of car matching the motorist’s description).
¶42 Additionally, in Washington, although “[a] citizen-witness’s credibility is enhanced when he or she purports to be an eyewitness to the events described,” this fact alone cannot establish reliability. State v. Lee, 147 Wn. App. 912, 918, 199 P.3d 445 (2008) (citing State v. Vandover, 63 Wn. App. 754, 759, 822 P.2d 784 (1992)); see Sieler, 95 Wn.2d at 48-50.9
¶43 It is true that our decisions in Sieler and Lesnick relied on Fourth Amendment cases, rather than article I, section 7 cases. At that point, however, the protections applicable to seizures based on informant tips seemed to be *630coextensive. That is not so anymore. Navarette clearly takes a different path from our holdings in Lesnick and Sieler and from the Court of Appeals holdings in Hopkins10 and Campbell. We should now clarify that our own state constitution, with its heightened privacy protections, dictated our path. See State v. Fitzsimmons, 94 Wn.2d 858, 858-59, 620 P.2d 999 (1980) (per curiam) (clarifying that federal constitutional analysis was “ ‘persuasive,’ ” but that state court rule provided an adequate and independent state ground for the court’s decision).
¶44 Under a fair reading of the Navarette majority, the automobile stop in this case was probably permissible. The citizen informant reported observing the female and provided a description of her, called the emergency 911 line, and provided her name and contact information. Majority at 622-23.
¶45 But, under a fair reading of Washington law, as the majority acknowledges, this stop was not permissible. Id. The single informant here was unknown to law enforcement and provided a conclusory allegation that the subject engaged in activity that might have been criminal. No factual basis supported the informant’s allegation that the female was a minor or that she engaged in any criminal activity at all. Police officers could corroborate only innocuous facts.
¶46 In sum, because the dissent in Navarette more accurately reflects our state’s independent constitutional law than does the majority, I would adopt the Navarette dissent’s reasoning and reject the majority’s. But because the majority here, in practice, ultimately relies on our state case law in its analysis, I agree with its decision to affirm.
II. The Officers’ Articulated Crime Does Not Limit Our Reasonable Suspicion Inquiry
¶47 I also disagree with the majority that we must limit our reasonable suspicion inquiry to the particular crimes *631for which the officers here articulated a reasonable suspicion. Majority at 618 (“In this case, the State argues that the officers reasonably suspected that at least one of the car’s occupants was involved in a potential gang-related assault or a minor in possession of a firearm, and we focus our analysis on the reliability of the information that supported each suspected crime.”). This approach limits the court’s analysis of the reasonableness of the stop to the officer’s subjective beliefs about what crimes were afoot.
¶48 But we apply an objective, rather than a subjective, standard to determine the reasonableness of an investigatory stop. State v. Duncan, 146 Wn.2d 166, 172, 43 P.3d 513 (2002) (citing Terry, 392 U.S. at 21). For that reason, we can ask what crimes were objectively supported by reasonable suspicion — not what crimes the officer subjectively considered. As the Court of Appeals said in State v. Mitchell, “[T]he existence of. . . reasonable suspicion is determined based on an objective view of the known facts, and is not dependent upon the officer’s subjective belief or upon the officer’s ability to correctly articulate his or her suspicion in reference to a particular crime.” 80 Wn. App. 143, 147, 906 P.2d 1013 (1995).
¶49 Here, the State argues that the particular crimes the officers sought to investigate were assault and a minor in possession of a firearm. Clerk’s Papers at 91. And the majority is correct that no articulable facts supported a reasonable suspicion that the female — as opposed to, for example, the shirtless male — committed those crimes. But in this case, as in Mitchell, a court could also consider whether there was reasonable suspicion that the female committed some other crime. One possible crime that might be considered here is the same crime that the court considered in Mitchell: unlawful display of a firearm. See 80 Wn. App. at 148. RCW 9.41.270(1) makes it unlawful to “carry” certain weapons “in a manner, under circumstances, and at a time and place that either manifests an intent to intimidate another or that warrants alarm for the safety of *632other persons.” Given the unreliability of the informant’s tip — along with the fact that unlawful display of a weapon is a gross misdemeanor — it does not provide the missing reasonable suspicion, either. As the majority states, the answer might be different in different circumstances, such as an ongoing emergency. Majority at 623; Sieler, 95 Wn.2d at 50; Lesnick, 84 Wn.2d at 944-45.
CONCLUSION
¶50 Nothing in the record provides reasonable suspicion to stop the female in the car under the proper “totality of the circumstances” test. For that reason, I agree that the stop of the car was unconstitutional.
Fairhuhst, J., concurs with Gordon McCloud, J.

 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


 The majority asserts that the Navarette majority and dissent adopt essentially the same legal test, but apply it differently. Majority at 621 n.4. I respectfully disagree.


 Accord Matthews v. State, 431 S.W.3d 596, 604 n.29 (Tex. Crim. App. 2014) (tip not reliable in part because there was no evidence that caller knew about “ ‘call sheet’ ” or that caller could actually be traced); State v. Saggers, 182 Wn. App. 832, 847, 332 P.3d 1034 (2014) (distinguishing Navarette because 911 call placed from a gasoline station pay phone had no connection to caller).


 And, similar to the dissent’s argument in Navarette, the record here provides no indication of whether the informant called while observing the female or whether she waited until a later period of time. Navarette, 134 S. Ct. at 1694. Thus, the notion of a contemporaneous report might not even apply.


 State v. Hopkins, 128 Wn. App. 855, 862-63, 117 P.3d 377 (2005).